Citation Nr: 1628616	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for temporomandibular joint dysfunction (TMJ).

2.  Entitlement to service connection for TMJ.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the local RO (Travel Board hearing), and a July 2015 hearing was scheduled.  However, in a telephone conversation prior to the hearing, the Veteran indicated that she would not attend the hearing, and wished for her claims to be forwarded to the Board for a decision based on the evidence of record.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for TMJ and entitlement to service connection for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 rating decision denied the claim of entitlement to service connection for TMJ; the Veteran did not appeal the decision.

2.  Evidence received subsequent to the April 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for TMJ.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for TMJ.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to reopen the Veteran's claim for service connection for TMJ.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Background and Analysis

The Veteran's claim for service connection for TMJ was originally denied in a February 1990 rating decision on the basis that there was no evidence that the Veteran had TMJ which was related to her active service.  The Veteran did not appeal the February 1990 decision.  Reopening of the claim was subsequently denied in an April 2002 rating decision.  Importantly, the RO cited the reason for its February 1990 denial as the Veteran's failure to submit evidence of a current disability.  The RO, in the April 2002 decision, then determined that such evidence had still not been submitted by the Veteran.

The evidence received since the April 2002 rating decision includes a July 2002 letter from the Veteran's private physician which stated that although the Veteran had not complained of TMJ symptoms recently, the physician had treated her for TMJ in the past.  The Board finds the July 2002 physician letter constitutes new and material evidence in that it is not cumulative or redundant of the evidence previously of record and relates to whether the Veteran had a TMJ diagnosis during the period of the claim, the absence of which was cited by the RO as the basis for its April 2002 denial.  Accordingly, reopening of the claim for service connection for TMJ is warranted. 


ORDER

New and material evidence having been presented, reopening of the Veteran's claim of entitlement to service connection for TMJ is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

Regarding the Veteran's claim for service connection for TMJ, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, no VA examination or opinion has been provided with regard to the Veteran's claim for service connection for TMJ.  The record indicates that there is some question as to whether the Veteran has had TMJ during the period of the claim.  To the extent that TMJ has been diagnosed, the Veteran contends that it was caused by an in-service motor vehicle accident, the occurrence of which is corroborated by an accident report and the Veteran's service treatment records (STRs).  Under these circumstances, the Board finds that a remand is warranted pursuant to McLendon in order to afford the Veteran a VA examination and opinion.

Regarding the Veteran's claim for service connection for vertigo, the Veteran also attributes her vertigo and dizziness to the aforementioned in-service motor vehicle accident.  The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran hit her nose on the dashboard of a vehicle during an in-service automobile accident, and that she had been treated for vertigo after service.  With regard to the etiology of the Veteran's vertigo, the examiner simply stated that the Veteran's ear examination was normal, so no opinion was required.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, unfortunately, the examiner provided no medical explanation whatsoever for his determination that no etiology opinion was required since the Veteran had a normal ear examination.  For this reason, the Board finds that the January 2010 examination report is inadequate for adjudication purposes, and that a remand is necessary to afford the Veteran an additional VA examination and opinion.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of her TMJ.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of TMJ.  If the examiner determines that TMJ has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that TMJ has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's TMJ was incurred in, was caused by, or is otherwise etiologically related to her military service.

In providing his or her opinion, the examiner must consider and discuss the accident report submitted by the Veteran, as well as her STRs, which show that she struck her face and head on the dashboard of a vehicle during service, causing tenderness on the bridge of her nose, headaches, and vomiting.

The examiner must also consider and discuss the Veteran's lay statements to the effect that her TMJ was caused by the aforementioned automobile accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of her vertigo.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was incurred in, was caused by, or is otherwise etiologically related to her military service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's STRs and the accident report submitted by the Veteran, which show that she struck her face and head on the dashboard of a vehicle during service, causing tenderness on the bridge of her nose, headaches, and vomiting.

The examiner must also consider and discuss the Veteran's lay statements to the effect that her vertigo was caused by the aforementioned automobile accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


